Citation Nr: 1522244	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  13-31 127A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether the Veteran is entitled to additional benefits under the Post-9/11 G.I. Bill (Chapter 33).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Adamson, Counsel






INTRODUCTION

The Veteran had active service from March 1992 to August 1995 and he reentered active service in May 1997.  As of the date of this decision, the record does not show that the Veteran has yet to separate from his second period of active service.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 decision by the Education Center of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The record before the Board consists of the Veteran's paper education file and electronic records within Virtual VA.


FINDINGS OF FACT

1.  The Veteran previously used 32 months and 18 days of entitlement to Chapter 30 educational assistance benefits (Montgomery GI Bill), and there were 3 months and 12 days remaining on this entitlement as of August 1, 2009. 

2.  On July 31, 2009, the Veteran elected to transfer the balance of his entitlement to educational benefits to his spouse and children under Chapter 33 (Post-9/11 GI Bill). 


CONCLUSION OF LAW

The Veteran has no legal entitlement to additional VA educational assistance beyond the 3 months and 12 days already transferred under Chapter 33, Title 38, United States Code.  38 U.S.C.A. § 3319 (West 2014); 38 C.F.R. §§ 21.4020, 21.9550, 21.9570 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

With regard to VA's duties to notify and assist, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with VA's duties to notify and assist.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

The Veteran's active service qualified him for both Chapter 30 (Montgomery GI bill) benefits and Chapter 33 (Post 9/11 GI bill) benefits.  The Veteran used educational benefits under Chapter 30 for his own education between 1997 and 1999, and in July 2009 elected to transfer entitlement to his remaining benefits to his spouse and children under Chapter 33.  VA found that there existed 3 months and 12 days of entitlement available for transfer.  The Veteran argues that he should be entitled to an additional 12 months of entitlement under Chapter 33.  

Initially, the Board notes that the issue in this case is not whether the Veteran irrevocably elected Chapter 33 benefits in lieu of Chapter 30 benefits, or any other aspect of entitlement to benefits under Chapter 33 for his dependents.  The question is limited to whether the Veteran meets the requirements for an additional 12 months of entitlement to educational assistance under Chapter 33.

In July 2009, the Veteran chose the option of Transfer of Eligibility (TOE) of his remaining education benefits to his spouse and children.  The Chapter 33 provisions that pertain to the authority to transfer unused education benefits to family members are found in 38 U.S.C.A. § 3319.  The Post-9/11 GI Bill TOE Benefits Statement of Understanding, signed by the Veteran on July 31, 2009, indicates, in pertinent part, "I understand I may transfer up to 36 months (or remaining months of benefits, whichever is less) of my education benefits to my spouse or children..."  

A later TOE Benefits form completed by the Veteran online shows his understanding that if electing Chapter 33 in lieu of Chapter 30, his months of entitlement will be limited to the number of months of entitlement remaining under Chapter 30 on the effective date of the election.  This document further confirmed that if the Veteran completely exhausted his entitlement remaining under Chapter 30 before the effective date of his Chapter 33 election, he may receive up to 12 additional months of benefits under Chapter 33.  

Subject to the provisions of § 21.4020, an eligible individual is entitled to a maximum of 36 months of educational assistance (or its equivalent in part-time educational assistance) under 38 U.S.C.A Chapter 33.  38 C.F.R. § 21.9550(a).  Where an individual is eligible for two or more education programs, the aggregate period for which any person may receive assistance may not exceed 48 months (or the part-time equivalent).  38 C.F.R. § 21.4020. 

While entitlement to an additional 12 months past the 36 months maximum may exist under 38 C.F.R. § 21.4020 in certain circumstances, the entitlement period for Chapter 33 benefits is limited by 38 C.F.R. § 21.9550(b)(1) as follows: 

An individual who, as of August 1, 2009, has used entitlement under 38 U.S.C. Chapter 30, but retains unused entitlement under that chapter, makes an irrevocable election to receive educational assistance under the provisions of 38 U.S.C. Chapter 33 instead of educational assistance under the provisions of Chapter 30, will be limited to one month (or partial month) of entitlement under Chapter 33 for each month (or partial month) of unused entitlement under Chapter 30 (including any months of Chapter 30 entitlement previously transferred to a dependent that the individual has revoked). 

In short, if an individual is eligible for education benefits under Chapter 30, and uses some of his entitlement before irrevocably electing to receive Chapter 33 benefits in lieu of benefits under Chapter 30, that individual may be awarded the equivalent of the entitlement that remained unused under Chapter 30.  There is no provision that entitles the individual to 12 additional months of entitlement under Chapter 33 on top of 36 total months of combined benefits under Chapter 30 and Chapter 33.  38 C.F.R. § 21.9550(b)(1).  

Furthermore, an individual entitled to educational assistance under 38 U.S.C.A Chapter 33 based on his or her own active duty service, and who is approved by a service department to transfer entitlement, may transfer up to a total of 36 months of his or her entitlement to a dependent.  A transferor may not transfer an amount of entitlement that is greater than the entitlement he/she has available at the time of transfer.  38 C.F.R. § 21.9570. 

In this case, in August 2009, the Veteran had 3 months and 12 days of entitlement left to transfer to his spouse and children, and he did so.  The record clearly shows that he completed documentation to transfer entitlement to available educational benefits in July 2009 and the RO determined that 3 months 12 days remained available.  Thus, the provision related to veterans who have used partial benefits under Chapter 30 and have remaining entitlement as of August 1, 2009, indeed applies in this case.  Again, under 38 C.F.R. § 21.9550(b)(1), in such cases, entitlement is limited to one month (or partial month) of entitlement under Chapter 33 for each month (or partial month) of unused entitlement under Chapter 30.

The Veteran asserts that he should not be deemed entitled to any Chapter 30 benefits as of August 1, 2009.  In particular, he argues that his delimiting date for use of his Chapter 30 benefits should have expired in August 2005, ten years following his release from his first period of active service, such that no benefits should have been available to him as of August 1, 2009.  The Veteran, however, reentered service in May 1997 and has continued in active service since that time.  Under applicable law, Chapter 30 benefits must ordinarily be used within 10 years of the date of a veteran's last discharge or release from active duty.  See 38 U.S.C.A. § 3031(a); 38 C.F.R. § 21.7050(a).  Because the Veteran's last date of discharge or release from active duty has not yet been established, a delimiting date has not yet been set.  The RO clearly notified him in letters in June and July 2013 that because he remains on active duty no delimiting date exists at this time.  His 3 months and 12 days of eligibility, therefore, existed and were unused by August 1, 2009.  

The Board makes no determination as to whether the law would permit an additional 12 months of eligibility had the Veteran exhausted all benefits by August 1, 2009.  As discussed above, the Veteran had unused entitlement under Chapter 30 when he transferred his entitlement to his wife and children, and this circumstance is clearly addressed in the regulations.

The Board recognizes that the Veteran alleges a VA representative in Germany notified him that these regulations would not apply in his case because his Chapter 30 benefits would expire in August 2005.  See November 2013 VA Form 9 and accompanying statements.  Regarding any allegation that the Veteran was potentially provided with misinformation by military service department personnel or VA employees, erroneous advice given by a government employee cannot be used to estop the government from denying benefits.  Harvey v. Brown, 6 Vet. App. 416, 423 (1994).  Therefore, even assuming that the Veteran received erroneous information from military service department personnel or VA employees, the Veteran is not entitled to additional education benefits by reason of equitable estoppel.  See McTighe v. Brown, 7 Vet. App. 29, 30 (1994). 

It is unfortunate that the Veteran was either mistakenly informed or mistakenly understood, or both, that he would receive, and be able to transfer to his dependents an additional 12 months of educational benefits under Chapter 33 in addition to the 3 months and 12 days remaining on his educational entitlement under Chapter 30.  The Board recognizes the confusing nature of some VA education benefits and the different programs and rules. While the Board understands the Veteran's contentions and sympathizes with the Veteran's situation, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey at 425.  Where the law and not the evidence is dispositive of the issue before the Board, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Because the Veteran has no legal entitlement to any additional VA educational assistance under 38 U.S.C.A. Chapter 33, beyond what he has already received, it is the law in this case, and not the evidence, that is dispositive of the appeal.  As the law is dispositive of the instant case, the benefit of the doubt rule is not for application.


ORDER

Entitled to additional education benefits under the Post-9/11 G.I. Bill (Chapter 33) is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


